Citation Nr: 1104707	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to an increased disability rating in excess of 20 
percent for the service-connected degenerative disc disease (DDD) 
of the cervical spine at C5-C6, C6-C7.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied the Veteran's claim for 
an increased rating for the service-connected cervical spine DDD, 
rated at 20 percent disabling.  

The case was remanded back to the RO, via the Appeals Management 
Center (AMC) in January 2009 for additional development of the 
record.  The RO substantially complied with the January 2009 
remand orders and no further action is necessary in this regard.  
See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).   

The January 2009 remand noted that the Veteran had 
submitted an informal claim of entitlement to a TDIU, and 
referred the matter to the RO for any necessary 
development.  No development was undertaken.  As the 
Veteran is service connected for multiple disabilities, 
and as the TDIU issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  During the entire appeal period, the service-connected DDD of 
the cervical spine has been described by doctors as "severe" 
and is productive of severe limitation of extension, lateral 
flexion and lateral rotation, with additional limitation due to 
pain.

2.  Ankylosis of the cervical spine has never been demonstrated, 
and the service-connected DDD of the cervical spine has not been 
shown to be productive of incapacitating episodes of 
intervertebral disc syndrome having a total duration of at least 
4 weeks during a 12-month period.

3.  There is no neurological involvement associated with the 
service-connected cervical spine DDD.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent disability 
rating, but no higher, for the service-connected DDD of the 
cervical spine at C5-C6 and C6-7 have been more nearly 
approximated during the entire appeal period.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40,4.45,4.59, 4.71a, Diagnostic Codes 5238-5239, 5242-5243 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated June 2004.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate an 
increased rating claim, and the relative duties of VA and the 
claimant to obtain evidence.  

In a subsequent letter, sent to the Veteran in February 2009, the 
Veteran was provided additional notice regarding what evidence 
was necessary to substantiate his claim, in addition to notice 
about how VA assigns initial disability ratings and effective 
dates for any grant of service connection and the specific rating 
criteria pertinent to his service-connected cervical spine 
disability.  The February 2009 notice letter was followed by a 
readjudication of the claim by way of an August 2010 Supplemental 
Statement of the Case (SSOC).  

Any notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal provided 
all information necessary for a reasonable person to understand 
what evidence and/or information was necessary to substantiate 
his claim.  The Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

The RO substantially complied with the Board's January 2009 
remand directives.  The RO wrote to the Veteran in February 2009 
and asked him to provide any outstanding medical records or 
sufficient information that would allow the RO to obtain the 
records.  The RO also asked the Veteran to provide clarification 
regarding a medical statement as well as any additional 
information and/or evidence from Dr. Camperlengo.  A cervical 
spine examination was also provided which was based on a review 
of the history, a physical examination and which provided 
sufficient information to ensure that the Board's determination 
is an informed one.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

II.  Increased Ratings

The Veteran seeks an increased rating for the service-connected 
DDD of the cervical spine at C5-C6 and C6-7, currently rated as 
20 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Historically, service connection for the Veteran's cervical spine 
disability was initially granted pursuant to an August 1991 
rating decision.  An initial 20 percent rating was assigned 
effective from July 27, 1990.  The 20 percent rating for the DDD 
of the cervical spine has remained in effect since the initial 
grant of service connection.  In April 2004, the Veteran filed a 
claim for an increased rating, asserting that the pain and 
limitation of motion in his neck had increased in severity such 
that it was interfering with his ability to work full time.  

The 20 percent disability rating assigned for the service-
connected DDD of the cervical spine has been assigned since the 
effective date of service connection, and pursuant to rating 
criteria in effect prior to September 2003.  A new rating formula 
for the spine became effective September 26, 2003, several months 
before the RO received the Veteran's current claim for an 
increased rating.  The rating decision in September 2004 denied 
the Veteran's claim for increase, pursuant to the new rating 
formula.  As the Veteran's claim for increase was received at the 
RO in April 2004, after the new rating formula became effective, 
the Veteran's cervical spine disability must hereinafter be rated 
pursuant to the revised criteria, in effect at the time the claim 
was filed.  

Disabilities of the spine, such as spinal stenosis (Diagnostic 
Code 5238) or degenerative arthritis of the spine (Diagnostic 
Code 5242), for example, are to be rated pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine.  Under the 
rating formula in effect since September 26, 2003, intervertebral 
disc syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, as it applies to the cervical spine, a 10 percent rating 
is assigned for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine.

A 100 percent rating is assigned for unfavorable ankylosis of the 
entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or postoperatively) 
is evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under §4.25.

When rating based on incapacitating episodes, a 10 percent rating 
is assigned based on incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  A 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on 
limitation of motion of the affected parts, as arthritis 
degenerative.  Diagnostic Code 5003, degenerative arthritis, 
requires rating according to the limitation of motion of the 
affected joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is assigned 
for arthritis with x-ray involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is assigned 
for arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations.  The regulations pertaining to 
arthritis have not been amended.

In this case, the medical evidence of record does not show that 
the Veteran has ankylosis of the cervical spine.  Additionally, 
the evidence does not show that the Veteran has limitation of 
forward flexion of the cervical spine to 15 degrees or less.  
Moreover, the objective evidence of record does not support a 
finding of neurological impairment associated with the service-
connected DDD of the cervical spine, and the Veteran has never 
reported that has incapacitating episodes requiring physician-
prescribed bed rest for any period of time during the appeal 
period.  

Nevertheless, the evidence of record does show that the Veteran's 
cervical spine disability has worsened over the years, and the 
evidence also shows that it is no doubt severe.  For example, a 
March 2004 note from the Veteran's employer indicated that the 
Veteran was only able to work part-time, in part, due to the 
severity of his neck pain.  In addition, private treatment notes 
dated in August 2003 reflect findings of muscle spasms, 
limitation of motion and tenderness but no radiculopathy was 
detected.   In February 2004, when seen at VA, cervical disc 
disease, spinal stenosis, neural foraminal narrowing and 
bilateral paresthesias were diagnosed.  

At VA examination in June 2004, the examiner noted diffuse 
tenderness directly over the cervical spine.  There was also some 
tenderness in the muscles on each side of the neck.  Forward 
flexion was 0-45 degrees and extension was 0-35 degrees.  Left 
and right lateral flexion was 0-45 degrees and left and right 
lateral rotation was from 0-60 degrees.  Discomfort was noted at 
the extent of the motion, and there was also some additional 
discomfort with repetitive motion.  There were no neurological 
deficits noted on physical examination.  The examiner found that 
no additional testing was necessary as previous magnetic 
resonance imaging (MRI) reports showed "the significant 
degenerative disc disease with spurring and impingement."  The 
Veteran denied significant flare-ups.  

In response to that examination, the Veteran explained that he 
was not properly examined.  As a Physician Assistant for 10 
years, the Veteran was aware that the examiner did not do passive 
or active range of motion examinations, and, in essence, did not 
measure additional motion loss due to pain.  

A February 2005 magnetic resonance imaging (MRI) report notes, at 
the C4/5 level, a broad based central disc bulge effacing the 
anterior thecal sac approximately 9 mm.  Bilateral uncovertebral 
joint osteophytic changes were seen and early anatomic spinal 
stenosis was suspect, although there was circumferential CSF 
demonstrable on the axial images.  At the C5/6 level, which was 
the most impressive according to the radiologist, there was a 
large central disk herniation/osteophyte effacing the anterior 
thecal sac, displacing the cervical cord posteriorly and effacing 
the circumferential CSF.  The AP diameter of the spinal canal 
measured between 7 and 8 mm with bilateral moderately severe 
uncoverterbral joint osteophytes suggesting bilateral foraminal 
stenosis.  At the C6-7 level, there was a right lateral 
osteophytic projection effacing the anterior lateral thecal sac, 
displacing the cervical cord, and displacing the ventral nerve 
root.  The AP diameter of the spinal canal measured 9 mm.  There 
were severe uncovertebral joint osteophytic changes noted on the 
right.  

In sum, the impression was three level disc disease with a broad 
based central disc herniation and moderately severe spinal 
stenosis identified at the C5/6 level, right paracentral 
osteophyte at the C6/7 level and to a lesser degree a central 
disc/osteophytic projection at the C4/5 level; also, foraminal 
stenosis was noted bilaterally at the C5/6 level and likely on 
the right at the C6/7 level it was suspected as well.  

A July 2010 private magnetic resonance imaging (MRI) report from 
the Verde Valley Medical Center notes a prominent diffuse disc 
bulge with posterior and lateral endplate osteophytosis and 
resulted in moderate to severe central spinal stenosis and 
moderate bilateral neural foraminal narrowing.  Similar, but less 
extensive changes were noted at the C4-5 and C6-7 levels with 
mild left lateral spinal stenosis at C4-5 and moderate right 
lateral spinal stenosis at C6-7.  The impression was cervical 
spondylosis at the C4-5 through C6-7 levels.  

Given the Veteran's complaints regarding the quality of the 2004 
examination, another examination was scheduled in August 2010.  
The examiner noted the Veteran's continued complaints of neck 
pain.  The Veteran also reported that since his last VA 
examination in 2004, he had been forced to quit his job as a 
Physician Assistant due to his neck pain and inability to assist 
with surgery.  The Veteran reported flare-ups of cervical spine 
pain, during which time the pain was severe.  The Veteran 
described flare-ups occurring every two to four months and 
lasting more than a month.  The Veteran took prescription pain 
medication and engaged in physical therapy to relieve the pain.  
The Veteran reported numbness, paresthesias, stiffness, spasm, 
decreased motion and spine pain.  The Veteran indicated that the 
pain was located at the posterior cervical area.  The pain was 
sharp, severe, and could last for hours.  A throbbing-type pain 
radiated down through the shoulders.  On examination, gait and 
spine curvature were normal, and there was no ankylosis.  The 
Veteran reported that there were no incapacitating episodes.  

Active motion of the cervical spine was as follows:  flexion was 
0 to 45 degrees; extension was 0 to 30 degrees; left lateral 
flexion was 0 to 20 degrees; left lateral rotation was 0 to 40 
degrees; right lateral flexion was 0 to 25 degrees; right lateral 
rotation was 0 to 40 degrees.  The examiner noted that there was 
objective evidence of pain on active range of motion, although 
there was no indication of when pain was first noted.  

The examiner also indicated that there was additional limitation 
with repetitive motion and noted objective evidence of pain 
following repetitive motion.  The following range of motion was 
noted after repetitive testing:  flexion was 0 to 45 degrees; 
extension was 0 to 20 degrees; left lateral flexion was 0 to 15 
degrees, left lateral rotation was 0 to 40 degrees; right lateral 
flexion was 0 to 20 degrees; and right lateral rotation was 0 to 
40 degrees.  

Sensory and motor examination findings were normal.  Muscle tone 
was normal and there was no muscle atrophy noted on examination.  
The examiner reported that there was no ankylosis.  Imaging 
studies from August 2010 indicated multilevel mild to advanced 
osteogenic and discogenic degenerative changes with minimal 
progression since previous outside study.  The examiner also 
noted the results from the February 2005 magnetic resonance 
imaging (MRI) as summarized above.  In addition, the examiner 
referred to the July 2010 magnetic resonance imaging (MRI) from 
the Verde Valley Medical Center with an impression of cervical 
spondylosis at C4-5 through C6-7.  

The August 2010 examiner's diagnosis was cervical degenerative 
disc disease without objective evidence of radiculopathy.  The 
examiner specifically noted the Veteran's complaints of tingling 
in both hands, but specifically indicated that there was no 
objective sensory deficit on examination.  

According to the General Rating Formula, forward flexion limited 
to 15 degrees or less, or ankylosis of the cervical spine must be 
shown in order to warrant a rating in excess of 20 percent, and 
this in not demonstrated on VA examination in June 2004 or August 
2010, or in any of the VA or private records submitted by the 
Veteran.  However, and significantly, the evidence does reflect 
that the Veteran has objective evidence of severe disability of 
the cervical spine and fairly significant limitation of motion of 
the cervical spine; moreover, the evidence also reflects that the 
Veteran's motion of the cervical spine is additionally limited by 
pain, although no specific degree of additional limitation is 
noted on either examination.  As noted above, normal motion of 
the cervical spine is flexion from zero to 45 degrees, extension 
is zero to 45 degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees.  Here, the 
Veteran's forward flexion appears to be the least limited of all 
the ranges of motion of the cervical spine, (again, without 
regard to pain on motion) but the criteria only allow for an 
increased rating from 20 percent to 30 percent based on 
additional limitation of forward flexion, and do not consider the 
other ranges.  In this case, it is the other ranges that appear 
to be severely limited, such as the extension, for example, which 
is limited to 20 degrees after repetitive testing, and right 
lateral flexion which is limited to only 20 degrees.  

Because the Veteran's overall range of motion of the cervical 
spine is significantly limited after repetitive use, and because 
the examiner in August 2010 indicated that there was evidence of 
pain on flexion, it is reasonable to find that the overall 
disability picture more nearly approximates the criteria for the 
assignment of the next higher, 30 percent rating in this case, 
particularly given the objective evidence on magnetic resonance 
imaging (MRI) of severe stenosis and spondylosis and disc 
bulging.  See  38 C.F.R. § 4.40 (a part which becomes painful on 
use is considered seriously disabled).  The Veteran in this case 
has severe pain from his service-connected neck disability, and 
this is supported by the findings on MRI.  Moreover, there is no 
reason to doubt the Veteran's credibility in this regard, and 
because the VA examiner in August 2010 found pain on flexion, all 
doubt is resolved in the Veteran's favor, and the assignment of a 
30 percent rating is more nearly approximated under the general 
rating formula.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The United States Court of Appeals for Veterans 
Claims (Court) recently noted that when rating spine 
disabilities, the Board must discuss any additional limitation of 
motion that a Veteran has due to pain, weakness, or fatigue.  See 
Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

In light of DeLuca and Cullen, and resolving all reasonable doubt 
in the Veteran's favor, the overall disability picture for the 
Veteran's cervical spine disability most closely approximates 
limitation of flexion to 15 degrees with consideration of pain on 
motion.  This is the maximum rating for limitation of motion of 
the cervical spine with the absence of ankylosis.  

A rating in excess of 30 percent based on incapacitating episodes 
of intervertebral disc syndrome requires incapacitating episodes 
having a total duration of at least 4 weeks during a 12-month 
period.  In this case the Veteran does not report incapacitating 
episodes requiring bed rest prescribed by a physician.  Thus, a 
rating higher than 30 percent under Diagnostic Code 5243 based on 
incapacitating episodes is not for assignment in this case.  

Similarly, although there was one finding of bilateral 
paresthesias, no neurological abnormalities were found in August 
2003 or upon either VA examination.  Although the Veteran has 
reported symptoms such as numbness, tingling and paresthesias, 
which are found to be competent, probative and credible, the 
Board finds most probative the three medical reports which show 
that neurological testing was conducted and no abnormalities were 
found.  These reports outweigh the one isolated finding of 
bilateral paresthesias.  The Veteran has reported symptoms but he 
has not indicated that he conducted neurological testing.  
Accordingly, the Board finds that the preponderance of the 
evidence is against finding that there is neurological impairment 
associated with the service-connected DDD of the cervical spine.  
As such, there is no basis on which to assign a separate rating 
for neurological impairment associated with the service-connected 
DDD of the cervical spine.  

In sum, all doubt is resolved in favor of the Veteran and the 
assignment of a 30 percent rating is assigned for the service-
connected DDD of the cervical spine.  The criteria for the 
assignment of this 30 percent rating, but no higher, have been 
met during the entire appeal period, as there are no distinct 
time periods where the Veteran's symptoms warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
cervical spine disability under consideration here has rendered 
impracticable the application of the regular schedular standards.  
There is no evidence of an exceptional or unusual disability 
picture in this case which renders impracticable the application 
of the regular schedular standards.  His signs and symptoms fit 
within the schedular criteria as was discussed above.  As such, 
referral for consideration for an extraschedular evaluation is 
not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 
22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating to 30 percent, but no higher, for the 
service-connected DDD of the cervical spine at C5-C6 and C6-7 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


